DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 17 is new. The amendment filed 12/16/2021 has been received and considered. Claims 1-17 are presented for examination.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 7 recites the limitation "the at least one variation mode" in line(s) 1-2. There is insufficient antecedent basis for this limitation in the claim. While there is an "least one variation mode parameter" anteceding this limitation in claim 6 in line(s) 1-2, there is no "at least one variation mode" anteceding this limitation in the claim. 
Claim 11 recites the limitation "the at least one manufacturing parameter" in line(s) 3. There is insufficient antecedent basis for this limitation in the claim. While there is a "correlating at least one variation mode with manufacturing parameters" anteceding this limitation in the claim in line(s) 1, there is no "at least one manufacturing parameter" anteceding this limitation in the claim. The claim in line(s) 1 reads "manufacturing parameters" are correlated.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1-3, 5, 6, 8, 12, 13, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhaohui Sun, (Sun hereinafter), U.S. Patent 8131107, taken in view of Alexander Bernard Flavian Rebello, (Flavian hereinafter), U.S. Pre–Grant publication 20030149502.
As to claim 1, Sun discloses a method (see col. 1, lines 7-9)… comprising: defining a component design specification (see "specifying at least one defect type and location for the scanned object" in col. 11, lines 23-24); defining at least one variation mode parameter of a component manufacturing process (see "appearance shifts caused due to minor part variations, positioning and attenuation differences due to source and detector gain variations, may be typically observed in the radiographic image data" in col. 5, line 60 to col. 6, line 1); constructing (see "generating a statistical model" in col. 4, lines 23-31) a parametric model relating the at least one variation mode parameter to the component design specification; determining an expected output component based on the parametric model (see and comparing the expected output component to at least one as-manufactured (see "defects may include, but are not limited to… manufacturing defects present in a scanned object… scanned object may include industrial parts, such as, for example, turbine engine components" in col. 4, lines 27-31) component; and defining the parametric model as accurate in response to the expected output component matching the at least one as-manufactured component within a predefined degree of accuracy (see "as-manufactured component" in "inspection test image" and "predefined degree of accuracy" as "threshold, Qj", "image features from the inspection test image I 60 are extracted and compared with the anomaly detection (statistical) model 68. A defect probability map 122 is derived from the defect recognition step 120 for each defect type, indicating the probability of a particular pixel having a particular defect. Specifically, referring to the definition of the statistical model 68 derived in equation (7)… a pixel is detected to be a defective pixel, by thresholding the defect probability map, if the probability is over the threshold, Qj" in col. 8, lines 38-48). 
While Sun discloses constructing a parametric model, Sun fails to disclose for generating a component design model.
Flavian discloses for generating a component design model (see "generating" as "part geometry is described in terms of…", “[0014]… Parametric model 70 is a representation of part 10, for example a computer model usable within… CAD) software, in which part geometry 
Sun and Flavian are analogous art because they are related to turbine engines design.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Flavian with Sun, because Flavian discloses that "[0029]… Advantageously because tooling context model 141 is created in LME 300, it is automatically updated when changes to tooling master model 134 are made, obviating the manual revisions required by current tooling design analysis processes. By way of background, a linked model environment is a methodology that encompasses using commercial or proprietary code in a manner that is seamless to the end user. More particularly, a typical LME links a geometry stored in a CAD Program to an external analysis code. In this manner, LME 300 ensures the consistency of application models used to evaluate tooling geometry".
As to claim 2, Sun discloses modifying the parametric model relating the at least one variation mode parameter to the component design specification and reiterating determining the expected output component based on the parametric model and comparing the expected output component to the at least one as-manufactured component, in response to the expected output component deviating from the at least one as-manufactured component by more than the predefined degree of accuracy (see "reiterating" as "updating", "dynamically updating the anomaly detection model as the image data are acquired" in col. 9, lines 60-61; "statistical model 68 may be represented as a parametric model" in col. 4, lines 53-65). 
As to claim 3, Sun discloses wherein the at least one as-manufactured component comprises a plurality of components (see "scanned object may include industrial parts, such as, for example, turbine engine components" in col. 4, lines 29-31). 
As to claim 5, Flavian discloses wherein the plurality of components comprises a range of 2 to 5 components (see 3 components as "airfoil… dovetail… platform", "[0017]… tooling features for blade 10 include… airfoil 11, a cavity tooling geometry for forming dovetail 12, and a platform tooling geometry for forming platform 13"). 
As to claim 6, Sun discloses wherein the at least one variation mode parameter includes at least one of a shift (see "appearance shifts caused due to minor part variations" in col. 5, lines 60-67), tilt, shrink, bend, and twist. 
As to claim 8, Sun discloses approving a component design by applying (see "as-manufactured component" in "inspection test image" and "predefined degree of accuracy" as "threshold, Qj", "image features from the inspection test image I 60 are extracted and compared with the anomaly detection (statistical) model 68. A defect probability map 122 is derived from the defect recognition step 120 for each defect type, indicating the probability of a particular pixel having a particular defect. Specifically, referring to the definition of the statistical model 68 derived in equation (7)… a pixel is detected to be a defective pixel, by thresholding the defect probability map, if the probability is over the threshold, Qj" in col. 8, lines 38-48) variations to the expected output component (see "Qj represents the probability threshold separating normal from abnormal variations" in col. 8, lines 17-19) and verifying a functional acceptance of the expected output component (see "functional acceptance" as "determining whether the part meets… or… needs", "identifying… defects using the anomaly detection model for the multiple views, and combining the identified defects for the multiple views to make a determination regarding the scanned object… examples… include determining whether the part meets predetermined specifications or whether the part needs to be subjected to rework or scrapped" in col. 10, lines 1-10). 
As to claim 12, Sun discloses… determine an expected output component dimensions of a component design (see "determine an expected output component" as "statistical model 68 implicitly captures the normal image-to-image variation of defect-free parts", "statistical model (anomaly detection model) 68 of the scanned object is generated based upon an analysis of the pre-processed defect-free images and… image features in the NDT image data, and… defects in the NDT image data corresponding to the scanned object. The statistical model 68 implicitly captures the normal image-to-image variation of defect-free parts, including the spatial misalignment, image-to-image appearance change, and manufacturing variation within specification… statistical model 68 may be represented as a parametric model" in col. 4, lines 53-65) by defining at least one variation mode parameter (see "specifying at least one defect type and location for the scanned object" in col. 11, lines 23-24) of a component manufacturing process (see "appearance shifts caused due to minor part variations, positioning and attenuation differences due to source and detector gain variations, may be typically observed in the radiographic image data" in col. 5, line 60 to col. 6, line 1), constructing a parametric model relating the at least one variation mode parameter to a component design specification, determining an expected output component based on the parametric model (see "statistical model (anomaly detection model) 68 of the scanned object is generated based upon an analysis of the pre-processed defect-free images and… image features in the NDT image data, and… defects in the NDT image data corresponding to the scanned object. The statistical model 68 implicitly captures the normal image-to-image variation of defect-free parts, including the spatial misalignment, image-to-image appearance change, and manufacturing variation within specification… statistical model 68 may be represented as a parametric model" in col. 4, lines 53-65) and comparing the expected output component to at least one as-manufactured (see "defects may include, but are not limited to… manufacturing defects present in a scanned object" in col. 4, lines 27-29) component, and defining the parametric model as accurate in response to the expected output component matching the at least one as-manufactured component within a predefined degree of accuracy (see "as-manufactured component" in "inspection test image" and "predefined degree of accuracy" as "threshold, Qj", "image features from the inspection test image I 60 are extracted and compared with the anomaly detection (statistical) model 68. A defect probability map 122 is derived from the defect recognition step 120 for each defect type, indicating the probability of a particular pixel having a particular defect. Specifically, referring to the definition of the statistical model 68 derived in equation (7)… a pixel is detected to be a defective pixel, by thresholding the defect probability map, if the probability is over the threshold, Qj" in col. 8, lines 38-48). 
While Sun discloses constructing a parametric model, Sun fails to disclose a computer aided design (CAx) system comprising an expected component design module configured to.
Flavian discloses a computer aided design (CAx) system comprising: an expected component design module configured to (see “[0014]… Parametric model 70 is a representation of part 10, for example a computer model usable within… CAD) software, in which part geometry is described in terms of features, such as holes, lines, curves, chamfers, blends, radii, well defined shapes, user defined shapes, shapes from shape libraries etc. and parameters associated with and between these features. In other words, parametric model 70 is a parametric model of the part design for part"). 
As to claim 13, Flavian discloses wherein the expected component design module is a software module contained within a computer aided design environment (see “[0014]… Parametric model 70 is a representation of part 10, for example a computer model usable within… CAD) software, in which part geometry is described in terms of features, such as holes, lines, curves, chamfers, blends, radii, well defined shapes, user defined shapes, shapes from shape libraries etc. and parameters associated with and between these features. In other words, parametric model 70 is a parametric model of the part design for part"). 
As to claim 17, Sun discloses wherein the expected output component defines an expected output of a manufacturing process (see "generating a statistical model and identifying defects (anomalies) in NDT image data corresponding to a scanned object… defects may include, but are not limited to… manufacturing defects present in a scanned object… scanned object may include industrial parts, such as, for example, turbine engine components" in col. 4, lines 23-31).

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sun taken in view of Flavian as applied to claim 3 above, and further in view of Brandon Frazer, (Frazer hereinafter), U.S. Pre–Grant publication 20190104112.
As to claim 4, while Sun and Flavian disclose turbine engines and wherein the at least one as-manufactured component comprises a plurality of components, Sun and Flavian fail to disclose wherein the plurality of components comprises at least 200 components.
Frazer discloses wherein the plurality of components comprises at least 200 components (see "[0002]… turbine engines are complex machines that include thousands of interrelated components that work together to generate thrust by (generally) sucking air into the engine, compressing the air, aspirating fuel into the compressed air, and igniting the fuel/air mixture").
Sun, Flavian, and Frazer are analogous art because they are related to turbine engines design.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Frazer with Sun and Flavian, because Frazer "[0001]… relates to… engine monitoring systems configured to collect engine performance data via sensors and to securely send the engine performance data to trusted external devices", and as a result, Frazer reports that "[0036]… responsive to receiving a communication that the EMD 100 trusts the external device 200, the external device receives an encrypted EMD trust request .

Claims 9, 10, 11, and 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sun taken in view of Flavian as applied to claims 8 and 12 above, and further in view of David Leonard Date, (Date hereinafter), U.S. Patent 9704293.
As to claim 9, while Sun and Flavian disclose applying the variations to the expected output component, Sun and Flavian fail to disclose generating a best fit shape of the expected output component and mesh morphing a nominal shape to the best fit shape.
Date discloses generating (see "generate… factored displacement shapes, of which the best fitting are picked" in col. 8, lines 14-17) a best fit shape (see "identification of candidate shapes and determination of the linear combination which provides a best fit to the scanned data points can be repeated to converge the aggregated residual error, q, to a value… linear combination of displacement shapes gives a composite displacement shape that is applied to the generic mesh to morph the mesh and thereby generate a customised mesh for the actual component" in col. 10, lines 24-37) of the expected output component and mesh morphing a nominal shape to the best fit shape (see 'mesh coordinates of the mesh can be aligned 30 to that of a measurements scanner so that in a subsequent superposition stage… scan data and mesh are automatically aligned. An alteration or "morph" of the generic (typically 3D and 2nd order geometry-faithful) solid finite element (FE) mesh 20 is sought that causes the surface of the morphed FE solid to approximate to a scanned point cloud that defines a measured surface of an actual component… deformation… by iteratively morphing the generic mesh using only combinations of known smooth displacement shapes. Within the iteration, a 
Sun, Flavian, and Date are analogous art because they are related to turbine engines design.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Date with Sun and Flavian, because Date discloses generating a customised finite element mesh for a component which is an actual example of a nominal component represented by a generic finite element mesh including determining a combination of the displacement shapes which substantially removes the shape variation by reducing or eliminating deviations between scanned data points and their corresponding near data points (see col. 3, lines 14-38), and as a result, Date reports that the combination of displacement shapes can conveniently minimise a residual which is a measure of total deviation between the scanned data points and their corresponding near data points. For example, the residual can be minimised by a least squares analysis (see col. 4, lines 5-9).
As to claim 10, Date discloses performing a structural analysis (see "Finite element analysis (FEA) is widely used to model and solve engineering problems relating to complex systems such as three-dimensional non-linear structural design and analysis" in col. 1, lines 10-13 – well known in the art) of the mesh morphed best fit shape, thereby determining the functional acceptance of the expected output component (see "identification of candidate shapes and determination of the linear combination which provides a best fit to the scanned data points can be repeated to converge the aggregated residual error, q, to a value… linear combination of displacement shapes gives a composite displacement shape that is applied to the generic mesh to morph the mesh and thereby generate a customised mesh for the actual component" in col. 10, lines 24-37). 
As to claim 11, while Flavian discloses … adjusting at least one manufacturing process parameter of a manufacturing process, thereby reducing an occurrence of the at least one variation mode in resultant components (see "reducing an occurrence of the at least one variation mode in resultant components" as " tooling master model 134 is revised and reevaluated… until the parts being manufactured 10 satisfy the engineering criteria", "[0045]… measurement data 420 are assessed… to determine whether tooling master model 134 produces acceptable parts 10 based on the engineering criteria… If parts 10 are acceptable, tooling master model 134 and hard tooling 400 continue to be used to manufacture parts 10. However, if parts 10 do not satisfy the engineering criteria, tooling master model 134 is revised and reevaluated… until the parts being manufactured 10 satisfy the engineering criteria"); Date discloses correlating (see "identification of candidate shapes and determination of the linear combination which provides a best fit to the scanned data points can be repeated to converge the aggregated residual error, q, to a value" in col. 10, lines 24-37) at least one variation mode with manufacturing parameters (see "A typical process for developing and manufacturing a component involves iterative rounds of… CAD) and FEA, until a final design is arrived at that can go into testing or manufacture… mesh can be considered as a generic representation of a nominal component, with actual manufactured examples of the component displaying shape variation relative to that generic mesh" in col. 1, lines 45-55), defining an optimized shape using the at least one manufacturing parameter correlated with the at least one variation mode (see "the linear combination of displacement shapes gives a composite displacement shape that is applied to the generic mesh to morph the mesh and thereby generate a customised mesh for the actual component" in col. 10, lines 24-37)…
As to claim 14, while Flavian discloses a module configured to (see “[0014]… Parametric model 70 is a representation of part 10, for example a computer model usable within… CAD) software, in which part geometry is described in terms of features, such as holes, lines, curves, chamfers, blends, radii, well defined shapes, user defined shapes, shapes from shape libraries etc. and parameters associated with and between these features. In other words, parametric model 70 is a parametric model of the part design for part"), Date discloses a functional acceptance… to verify a functional acceptance of an expected output component by mesh morphing a nominal shape (see 'mesh coordinates of the mesh can be aligned 30 to that of a measurements scanner so that in a subsequent superposition stage… scan data and mesh are automatically aligned. An alteration or "morph" of the generic (typically 3D and 2nd order geometry-faithful) solid… FE) mesh 20 is sought that causes the surface of the morphed FE solid to approximate to a scanned point cloud that defines a measured surface of an actual component… deformation… by iteratively morphing the generic mesh using only combinations of known smooth displacement shapes. Within the iteration, a dot-product technique can be used to select 70 a "shortlist" of candidate basic displacement shapes that can provide a best fit' in col. 6, lines 52-66) to a best fit shape (see "identification of candidate shapes and determination of the linear combination which provides a best fit to the scanned data points can be repeated to converge the aggregated residual error, q, to a value… linear combination of displacement shapes gives a composite displacement shape that is applied to the generic mesh to morph the mesh and thereby generate a customised mesh for the actual component" in col. 10, lines 24-37).
As to claim 15, Date discloses wherein verifying the functional acceptance comprises performing a structural analysis (see "FEA) is widely used to model and solve engineering problems relating to complex systems such as three-dimensional non-linear structural design and analysis" in col. 1, lines 10-13 – well known in the art) of the mesh morphed best fit shape (see "identification of candidate shapes and determination of the linear combination which provides a best fit to the scanned data points can be repeated to converge the aggregated residual error, q, to a value… linear combination of displacement shapes gives a composite displacement shape that is applied to the generic mesh to morph the mesh and thereby generate a customised mesh for the actual component" in col. 10, lines 24-37).
As to claim 16, Date discloses performing a structural analysis of the un-morphed best fit shape (see "FEA) is widely used to model and solve engineering problems relating to , thereby determining the functional acceptance of an expected output component (see "identification of candidate shapes and determination of the linear combination which provides a best fit to the scanned data points can be repeated to converge the aggregated residual error, q, to a value… linear combination of displacement shapes gives a composite displacement shape that is applied to the generic mesh to morph the mesh and thereby generate a customised mesh for the actual component" in col. 10, lines 24-37).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome the objection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
none of the prior art of record either alone or in combination disclose
claim 7, "… wherein the at least one variation mode includes each of shift, tilt, shrink, bend, and twist",
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record. 
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments

Regarding the rejections under 112, the amendment corrected all deficiencies, and those objections are withdrawn. The amendment also created new deficiencies.
Regarding the Claim Interpretations, Applicant does intend to have the limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, since Applicant did not amend the claim limitation(s) or presented a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding the rejections under 103, Applicant argues, (see page 1, next to last paragraph to 4th page, 2nd paragraph):
‘… Even if both Sun and Rabello are directed generically toward aircraft components, a non-destructive testing system for analyzing existing objects, and a system for developing manufacturing models are different enough that one of skill in the art would not be able to simply take components or functions out of one system and "use them with" the other system without requiring substantial modifications and adaptions, nor would one of skill in the art reasonably expect to make such combinations without substantial amounts of research and development. Further, one of skill in the art would understand that a benefit accruing to the design of manufacturing components does not necessarily apply to non-destructive testing of existing components and vice versa…’ 

Examiner's response: Applicant's argument is not persuasive, because Examiner elaborated a motivation for combining the references and not a motivation for combining the references to come up with the invention. The Examiner has applied art in accordance with the guidance set forth in MPEP § 706.02(j) "35 U.S.C. 103 authorizes a rejection where, to meet the claim, it is necessary to modify a single reference or to combine it with one or more other references". The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

‘… claim 1 requires defining at least one variation mode parameter of a component manufacturing process and constructing a parametric model relating the at least one variation mode parameter to the component design specification... Sun does not utilize the component design specification at all. Sun compares the image taken of the object to reference images of other objects that are fault free and determines the presence of flaws based on variations in the images. As such, Sun cannot render obvious relating the at least one variation mode parameter to the component design specification…’
Claim 1 current rejection of the limitations in question reads:
Sun discloses… defining a component design specification (see "specifying at least one defect type and location for the scanned object" in col. 11, lines 23-24); defining at least one variation mode parameter of a component manufacturing process (see "appearance shifts caused due to minor part variations, positioning and attenuation differences due to source and detector gain variations, may be typically observed in the radiographic image data" in col. 5, line 60 to col. 6, line 1); constructing a parametric model relating the at least one variation mode parameter to the component design specification; determining an expected output component based on the parametric model (see "determining an expected output component" as "statistical model 68 implicitly captures the normal image-to-image variation of defect-free parts", "statistical model (anomaly detection model) 68 of the scanned object is generated based upon an analysis of the pre-processed defect-free images and… image features in the NDT image data, and… defects in the NDT image data corresponding to the scanned object. The statistical model 68 implicitly captures the normal image-to-image variation of defect-free parts, including the spatial misalignment, image-to-image appearance change, and manufacturing variation within specification… statistical model 68 may be represented as a parametric model" in col. 4, lines 53-65).

Examiner's response: Applicant's argument is not persuasive, because contrary to Applicant's argument, Sun's statistical model (anomaly detection model) of the scanned object is generated based upon defects in the NDT image data corresponding to the scanned object (component design specification). Sun's statistical model implicitly captures manufacturing variation within specification.
Applicant further argues, (see 4th page, 4th to next to last paragraphs):
‘… Claim 1 also requires "determining an expected output component based on the parametric model"… The statistical modeling of Sun is not related to predicting an output of a manufacturing process and cannot determine an expected output component. The statistical model is based on an analysis of the pre-processed defect-free images and the images of the scanned object. The output of the statistical model is a likelihood that the scanned object includes a defect, not an expected output component of a manufacturing process…’

Examiner's response: Applicant's argument is not persuasive, because Applicant's arguments are more specific than the claims language. In other words, Examiner does not see 

Applicant further argues, (see 4th page, last paragraph to 5th page , 4th paragraph):
‘With further regards to claim 2… the claimed reiteration is performed "in response to the expected output component deviating from the at least one as-manufactured component by more than the predefined degree of accuracy". Sun cannot possibly render this feature obvious because Sun does not have an "expected output component". A process for analyzing actual physical objects cannot have an "expected output component" because it is analyzing an actual component that already exists, not an expected component that has not been constructed yet…’

The application description reads:
'[0041] Once the parametric model has been constructed, the process 200 generates an expected output component based on the selected input variations in a "Predict Output Variations" step 230. This output is dependent on the selected input variations, and is determined by the parametric model. By way of example, the selected input variations can include a translation variation and a rotation. Specific variation values are applied to the parametric model, which predicts the resulting output(s).
[0042] Once the expected component dimensions have been determined, the expected component dimensions are compared to one or more sample components manufactured using the defined process parameters in a "Compare Output to Sample" step 240… 
[0043] When the output expected component dimensions from the parametric model are within a certain degree of accuracy to the sample set, the process 200 determines that the model is accurate and outputs the parametric model in an "Output Accurate Model" step 250. In some examples, the model is confirmed accurate when every measured point of the sample set is within 1 % of the expected value… 
[0045] Once an accurate parametric model has been generated, the accurate model can be used to produce the variations of an output component, based on the input parameters of the component. These variations can be used within existing optimization algorithms…'


Applicant further argues, (see 5th page, 5th to next to last paragraph to 6th page, 1st paragraph):
‘With further regards to claim 3, the claim defines that the at least one as-manufactured component comprises a plurality of components. This definition requires "comparing the expected output component to a plurality of as-manufactured components" as part of the claimed method…
With further regards to claim 5… the claimed feature is directed to comparing the expected output component to a plurality of as-manufactured components…’

Examiner's response: Applicant's argument is not persuasive, because claim 3 is mute about "comparing the expected output component to a plurality of as-manufactured components" and claim 5 is mute about "comparing the expected output component to a plurality of as-manufactured components", as argued. Claim 3 merely reads "wherein the at least one as-manufactured component comprises a plurality of components" and claim 5 merely reads wherein the plurality of components comprises a range of 2 to 5 components.
Applicant further argues, (see 6th page , 2nd to 4th3rd paragraphs):
‘With regards to claim 6… Shift, as explained at paragraph 38 of the present application, refers to the component shifting from a nominal (designed) position during the manufacturing process. The appearance shift referred to by Sun is in reference to changes in appearance of the object relative to the reference object. While the same word is used, one of ordinary skill in the art would not consider the appearance shift described in Sun and the shift in the claimed feature to be the same…’

Examiner's response: Applicant's argument is not persuasive, because Examiner does not see these argued features expressed in claim 6 "paragraph 38 of the present application". Examiner is not allowed to bring limitations set forth in the description into the claims. Although a claim should be interpreted in light of the Specification disclosure, it is generally considered improper to read limitations contained in the Specification into the claims. See In re Van Geuns, In re Praterm, and In re Winkhaus, which discuss the premise that one cannot rely on the Specification to impart limitations to the claim that are not recited in the claim.

‘With regards to claim 7… claim requires each of shift, tilt, shrink, bend, and twist to be among the identified variation modes. The identification of a single one of the list (shift) in the reference does not establish that it would have been obvious to include all of the list…’

Examiner's response: Applicant's argument is not persuasive, because the amendment changed the scope. Applicant’s arguments are moot, because the arguments are directed to amended claim language which has changed the scope of the claims. See claim rejections set forth above.
Applicant further argues, (see 6th page , last paragraph to 7th page, 1st paragraph):
‘With regards to claim 8… Sun does not teach approving a component design because Sun does not analyze component designs. Sun analyzes actual manufactured objects to determine if any flaws are present…’

Examiner's response: Applicant's argument is not persuasive, because claim 8 is mute about "analyze component designs", as argued. While dependent claim 10 reads "performing a structural analysis of the mesh morphed best fit shape, thereby determining the functional acceptance of the expected output component" (emphasis added), claim 8 merely reads "approving a component design by applying variations to the expected output component and verifying a functional acceptance of the expected output component".

Applicant further argues, (see 7th page , 2nd to next to last paragraphs):
‘With regards to claim 11… quotes and citations are not from Sun, they are from US 9704293 to Date… Sun is not directed toward design of the component at all. Date is directed to developing a finite element analysis that assists in identifying displacement shapes to remove variations in a design process. As Sun is not directed toward design at all, the FEA analysis of Date cannot be used or beneficial within the process of Sun…’

Examiner's response: Examiner apologizes. Rejection should have read Date discloses and not Sun discloses, as argued.
Applicant further argues, (see 7th page, last paragraph to 8th page, 2nd paragraph):
‘The rejection of claim 4… simply identifying that gas turbine engines include hundreds of different components does not in any way render obvious the claimed feature of defining the parametric model as being accurate in response to the expected output component matching at least 200 as manufactured components’

Examiner's response: Applicant's argument is not persuasive, because claim 4 is mute about 'defining the parametric model as being accurate in response to the expected output component matching at least 200 as manufactured components’, as argued. Claim 4 merely reads "wherein the plurality of components comprises at least 200 components".
Applicant further argues, (see 8th page, 3rd and 4th paragraphs):
‘… Claims 9, 10, and 14-16… Sun does not generate an expected component output at all…’
Examiner's response: Applicant's argument is not persuasive, because contrary to Applicant's argument, Sun does generate an "expected output component". Sun discloses "generating a statistical model" (see col. 4, lines 23-31) and "statistical model 68 may be represented as a parametric model" (see col. 4, lines 53-65).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		2/17/22Primary Examiner, Art Unit 2146